DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend, IV et al. (US 2020/0262258) in view of Cremer (US 7,621,554).
Regarding claim 1, Townsend discloses a stationary hitch comprising, a flat rectangular base plate (20) having holes (172) formed through the corners thereof and includes a collar (150) extending upwardly from a center of a top face of said rectangular base plate, and a bottom end of a straight pole (140) is fitted in said collar and includes means for coupling (120) and maintaining said straight pole end in said collar; an arm (160, 260) secured that extends at a right angle outwardly and has an open outer end to receive and couple to a first end of a ball connector mount (130) that includes a trailer hitch ball secured to a coupling second end, to extend upwardly from a top surface of said ball connector mount; and said collar, pole, and arm have pairs of aligned holes formed therein that, when aligned, receive pin means for coupling said respective collar and pole, and pole, and arm and ball connector maintained together. See Figs. 1-10. Townsend does not disclose a straight slide as claimed.  
Cremer, which is drawn to a hitch, discloses a straight slide (26) to fit over a top end of a straight pole to travel along said straight pole, and an arm (24) secured to the slide to extend at a right angle outwardly therefrom. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a straight slide, as disclosed by Cremer, on the device of Townsend in order to further adjust the height of the hitch. 
Regarding claim 2, as modified above, the collar, pole, slide and arm are formed from square tube stock whose dimensions are selected to provide for mounting said pole in said collar and to allow said slide to travel along said pole; and said pin means are formed from round solid stock that are bent upwardly on one end to form a finger engaging surface, and have diameters capable of fitting through aligned holes in said collar, pole, slide and arm and through holes formed through the ball connector mount. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use metal solid stock for the pin means in order to have a strong pin means, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
Regarding claim 3, lock means (110) fit over ends of the pin means for releasably locking said ends of said pin means in place. See Fig. 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734